El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En la denuncia formulada contra el acusado apelante en mayo 13 de 1940, se le acusó de baber abandonado a su hijo José Antonio Lamboy, menor de edad, dejando'efe proveerle los alimentos y vestidos necesarios para su vida y bienestar. Condenado a un mes de cárcel, con la condición de que la sentencia quedará en suspenso mientras le pase a su hijo un dólar semanal, no estuvo conforme el acusado y apeló. Para sostener su recurso alega: que la corte inferior carecía de jurisdicción para conocer del caso; que la denuncia no aduce hechos constitutivos de delito; que la evidencia es insuficiente para sostener la sentencia; y que la corte actuó movida por pasión, prejuicio y parcialidad al no darle la debida conside-ración a la prueba de la defensa:
¿Tenía jurisdicción la Corte de Distrito de San Juan para conocer del caso y dictar la sentencia recurrida? Si no la tenía, será innecesario considerar las otras cuestiones levantadas por el apelante.
La sentencia fue dictada en 25 de septiembre de 1940. En 30 de abril de 1940, la Asamblea Legislativa Insular aprobó la ley núm. 108, titulada “Ley para conceder alimen-tos a los hijos ilegítimos, fueren o no reconocidos; determi-*176nar la responsabilidad de los padres; establecer el proce-dimiento y penalidad por su incumplimiento, y para otros fines,” la cual debía comenzar a regir noventa días después de su aprobación, o sea el 29 de julio de 1940.
La citada ley núm. 108, en lo que es esencial, dispone, en síntesis, lo siguiente:
La sección Ia. impone al padre primero y a la madre des-pués la obligación de alimentar, vestir, educar y albergar a su hijo ilegítimo, menor de 16 años, esté o no reconocido.
La sección 2a. provee que el que faltare a esa obligación <¡o se negare voluntariamente a cumplirla y persista en su negativa después de haber sido requerido para ello,” será castigado de acuerdo con lo dispuesto en el Código Penal.
La sección 3a. dispone que el requerimiento lo ordenará el juez municipal de la residencia de los padres, a solicitud escrita y jurada de la persona que tenga bajo su cuidado al menor.
Dispone la 4a. que dentro de los 8 días siguientes al re-querimiento, el requerido deberá comparecer ante el juez que le requirió “y aceptar o no la paternidad.” Si la acepta, se levantará un acta en la que se hará constar la obligación que contrae el requerido para con el menor.
Provee la 5a. que si después de haber comparecido y acep-tado la paternidad, dejare el padre de cumplir sus obligacio-nes para con el menor, el juez municipal enviará las diligen-cias a la Corte para Niños del distrito donde resida el menor. El juez, si estimare que hay causa probable, ordenará que se formule denuncia contra el presunto padre y procederá a celebrar el juicio de acuerdo con lo prescrito en el Código de Enjuiciamiento Criminal. Dispone además la sección 5, que “la jurisdicción de las cortes para niños será exclusiva para conocer de los casos comprendidos en esta ley,” y que de sus sentencias podrá apelarse para ante la Corte Suprema.
La sección 6a. dispone que cuando un padre o madre que hubiere aceptado la paternidad del menor fuere condenado *177por haber dejado de cumplir sus obligaciones para con el hijo, el juez podrá suspender la sentencia, conforme al artículo 263 del Código Penal.
Cuando se formuló la denuncia, en mayo 13 de 1940, la nueva ley no estaba aún en vigor, pero sí lo estaba en sep-tiembre 21 de 1940, fecha en que el acusado compareció ante la corte de distrito, le fue leída la acusación, hizo alegación de ser inocente y fue juzgado, convicto y sentenciado.
El artículo 263 del Código Penal, enmendado por ley núm. 35 de abril 24, 1931, dispone:
“Artículo 263. — Todo padre o madre de un hijo legítimo, legi-timado, natural o ilegítimo reconocido y adoptivo que voluntariamente y sin excusa legal, dejare de cumplir cualesquiera de las obligaciones que la ley le impone, de proveerlo del indispensable alimento, ves-tuario o asistencia médica, incurrirá en misdemeanor; Disponiéndose, etc.1 ’
De acuerdo con las claras disposiciones del citado artículo, cualquier padre o madre que dejaba de cumplir sus obliga-ciones para con el hijo menor podía ser denunciado, juzgado y sentenciado sin necesidad de que se llenara formalidad pre-via alguna. La ley núm. 108 de 1940 (sección 2) enmienda el artículo 263 del Código Penal, en cuanto a los hijos ilegí-timos se refiere, al disponer que “el que faltare a esa obli-gación o se negare voluntariamente a cumplirla y persista en su negativa después de haber sido requerido para ello” sufrirá la pena que dispone el Código Penal. El propósito evidente del legislador ha sido el de dar al padre que ha abandonado al hijo ilegítimo menor de 16 años de edad, una última oportunidad para cumplir sus obligaciones y evitar que se incoe contra él un proceso criminal por infracción al artículo 263 del Código Penal. Desde el momento en que comenzó a regir la ley núm. 108 de 1940, ningún presunto padre puede ser procesado y castigado por abandono de su hijo menor, si no se le ha requerido previamente, en la forma prescrita por la sección 4a. de dicha ley, para que diga si acepta o si no acepta la paternidad y haga constar en un *178acta lo que se compromete a hacer y cumplir en beneficio del menor. Si después de ser requerido, comparece ante el juez municipal y acepta la paternidad, esa aceptación le coloca, ipso facto, bajo la jurisdicción de la Corte para Niños; y si después de tal aceptación y de haberse comprometido a sos-tener al menor, faltare al compromiso contraído con la Corte para Niños, ésta tendrá desde ese momento jurisdicción ex-clusiva para procesarle y condenarle por infracción del ar-, tículo 263 del Código Penal.
Si el presunto padre del menor ilegítimo, al ser requerido de acuerdo con las citadas disposiciones de la nueva ley, se niega a comparecer ante el juez municipal o comparece y no acepta la paternidad, y se niega a proveer lo necesario para el bienestar del menor, en ese caso y desde ese momento el presunto padre podrá ser juzgado y sentenciado, de acuerdo con el artículo 263 del Código Penal, por el tribunal ordina-rio que tenga jurisdicción para conocer del caso. Mientras no se haya cumplido con el requisito del previo requeri-miento, el presunto padre del menor no puede ser conside-rado como un infractor de la ley. En otras palabras, la causa de acción nace cuando, después de ser requerido, el padre se niega a aceptar la paternidad.
Cuando el acusado compareció en septiembre 21 de 1940 a oír la acusación, ya la ley núm. 108 estaba vigente. Y tra-tándose de una ley beneficiosa para el acusado, éste tenía derecho a exigir que no se le procesase ni se le condenase, sin que se le diera antes una oportunidad de aceptar la pa-ternidad del menor o de repudiarla. No habiéndose cum-plido con el requisito del previo requerimiento del presunto padre, la corte de distrito que le condenó carecía de juris-dicción para juzgarle. Véanse: Ball v. Tolman, 135 Cal. 375; Sutherland, Statutory Construction, sec. 166; y El Pueblo v. Pérez, 52 D.P.R. 169.
La contención del fiscal de que la cuestión jurisdic-cional debe ser desestimada porque fue levantada por pri-mera vez en el juicio de novo ante la corte de distrito, des-*179pues de practicada la prueba de cargo, y no se levantó como excepción perentoria a la denuncia, carece de méritos. La excepción de falta de jurisdicción es privilegiada y puede ser levantada en cualquier momento, especialmente si la falta de jurisdicción surge de la prueba de cargó, como sucedió en este caso. En la denuncia no se alegó la condición del menor. Si de la prueba resultaba que era legítimo, en ese caso la corte tenía jurisdicción de acuerdo con el artículo 263 del Código Penal. Si por el contrario la evidencia demostraba, como lo demostró, que se trataba de un hijo ilegítimo, entonces la ley núm. 108 de 1940 era aplicable y no habiéndose cumplido sus preceptos la corte no adquirió jurisdicción.
Tampoco estamos de acuerdo con la contención del fiscal al efecto de que la alegación de^ inocencia hecha por el acusado al serle leída la acusación, equivalía a la no aceptación de la paternidad, necesaria para conferir jurisdicción a la corte de distrito que le condenó. La alegación de inocencia no puede ser interpretada como equivalente a la no aceptación de la paternidad, porque la negativa a aceptar la paternidad, que convierte al padre del ilegítimo en un infractor de la ley y da jurisdicción a la corte municipal y a la de distrito para juzgarle, es aquella que se hace ante el juez municipal, dentro de los ocho días siguientes al requerimiento y antes de que se formule una denuncia.

Por las razones expuestas debe revocarse la sentencia y absolverse al acusado apelante.